IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,
                                                           No. 75742-3-1
                         Appellant,
                                                          DIVISION ONE
           V.

S.C.C.,                                                   UNPUBLISHED OPINION
DOB: 3/30/00,
                                                                                                     •
                         Respondent.                      FILED: DEC 1 8 2.02


        PER CURIAM. The State appeals an order sealing S.C.C.'s records

following his completion of a deferred disposition and the dismissal of his

conviction for possession of marijuana. The State contends "[t]he trial court

violated RCW 13.40.127 and RCW 13.50.260 by sealing the Respondent's

juvenile criminal case file upon successful completion of a deferred disposition

before the Respondent's eighteenth birthday." Appellant's brief at 1. This

contention is controlled by our recent decision in State v. H.Z.-B.,                 Wn. App.

   ,    P.3d      (2017)(holding that statutes pertaining to record sealing and

deferred dispositions indicate that juvenile record should be sealed when case is

dismissed and do not prohibit sealing until juvenile's eighteenth birthday).1

        Affirmed.
                                 For the Court:




1 S.C.C.'s motion to enlarge the time to file a motion to modify this court's ruling that the
challenged order is appealable as a matter of right is both unpersuasive and, in light of H.Z.-B.,
moot.